Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jochem, et al., US 2007/0271013 A1, in view of Lindores, US 2012/0101861 A1.
As per Claim 1, Jochem teaches an agricultural vehicle monitoring system (¶ 27; vision guidance system 11 of Figure 1) comprising: 
first and second noncontact sensors configured for coupling with an agricultural vehicle, the first and second noncontact sensors each configured to sense respective first and second environmental characteristics for determining a position of the agricultural vehicle in a field (¶¶ 34-35); and 
a comparative vehicle monitor in communication with the first and second noncontact sensors (¶ 36; analyzer 24 of Figure 1).  
Jochem does not expressly teach that the comparative vehicle monitor includes: a filter module to filter outputs of the first and second noncontact sensors based on an indicator of a relative quality of the output of each sensor, the output of the first noncontact sensor indicative of the first environmental characteristic, the output of the second noncontact sensor indicative of the second environmental characteristic; and an evaluation module to determine a vehicle position of the agricultural vehicle relative to at least one of the first and second environmental characteristics according to filtered outputs of the first and second noncontact sensors.  Lindores teaches that the comparative vehicle monitor includes: 
a filter module to filter outputs of the first and second noncontact sensors based on an indicator of a relative quality of the output of each sensor, the output of the first noncontact sensor indicative of the first environmental characteristic, the output of the second noncontact sensor indicative of the second environmental characteristic (¶¶ 74-75); and 
an evaluation module to determine a vehicle position of the agricultural vehicle relative to at least one of the first and second environmental characteristics according to filtered outputs of the first and second noncontact sensors (¶¶ 71, 90-91).  
At the time of the invention, a person of skill in the art would have found it obvious to combine the sensor system of Jochem with the data filtering mechanism of Lindores, in order to determine lawn treatment procedures that will improve crop yields most effectively.
As per Claim 2, Jochem teaches that the indicator of the relative quality of the output of each sensor includes one or more of: at least one of a position of the first or second noncontact sensor relative a crop row; a sensor deadband of at least one of the first and second noncontact sensors; an indicator of reliability of scan line data received from at least one of the first or second noncontact sensors; or a position of at least one of the first and second noncontact sensor relative to the curvature of a crop row (¶¶ 34, 39).
As per Claim 3, Jochem teaches that the first contact sensor includes: 
a scan line generator configured to generate a scan line, wherein the scan line generator is oriented to generate the scan line transverse to one or more crop rows (¶¶ 36-37); 
a scan line receiver configured to receive a reflection of the scan line (¶ 39, 48-49); and 
wherein output of the first noncontact sensor includes the reflection of the scan line indicative of two or more objects sensed along a scan line (¶ 43; crop rows 402 of Figure 4A).
As per Claim 4, Jochem teaches that the filter module includes a weighting module configured to associate the output of each sensor with a weight based on the indicator of the relative quality, each weight determining the influence of the output of a corresponding sensor in determining the vehicle position (¶¶ 45, 57).
As per Claim 5, Jochem teaches that the weighting module determines the weight associated with the output of each sensor based on a statistical confidence in the output of the sensor (¶ 42; based on a “confidence score”).
As per Claim 6, Jochem does not expressly teach that the filter module includes a selection module configured to selectively provide, based on the indicator of the relative quality of the output of each sensor, the output of the first noncontact sensor or the output of the second noncontact sensor as the filtered output of the first and second noncontact sensors.  Lindores teaches that the filter module includes a selection module configured to selectively provide, based on the indicator of the relative quality of the output of each sensor, the output of the first noncontact sensor or the output of the second noncontact sensor as the filtered output of the first and second noncontact sensors (¶¶ 73-75).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Jochem teaches that the second noncontact sensor includes at least one of a camera (¶ 27), a global positioning system device (¶ 47), a radar device, or a LIDAR device.
As per Claim 8, Jochem teaches that at least one of the first environmental characteristic and the second environmental characteristic includes one or more of: an image of a portion of a field; a curvature of a crop row (¶¶ 52-55); crop density; canopy density of crops; an agricultural vehicle location within the field; an agricultural vehicle orientation in the field; or a global position of the agricultural vehicle (¶ 47).
As per Claim 9, Jochem teaches that at least one of the first environmental characteristic and the second environmental characteristic includes one or more of an optical, acoustic, or electromagnetic signal emitted by the first or second noncontact sensor (¶ 37).
As per Claim 10, Jochem teaches that the first and second noncontact sensors are configured for coupling to the agricultural vehicle at different elevations (¶ 49; along a vertical axis).
As per Claim 11, Jochem teaches an agricultural vehicle monitoring system (¶ 27; vision guidance system 11 of Figure 1) comprising: 
first and second noncontact sensors configured for coupling with an agricultural vehicle, the first noncontact sensor configured to sense multiple objects along a scan line (¶¶ 34-35), the first noncontact sensor includes: 
a scan line generator configured to generate the scan line (¶¶ 36-38); 
wherein the scan line generator is oriented to generate the scan line transverse to one or more crop rows (¶¶ 36-37); and 
a scan line receiver configured to receive a reflection of the scan line (¶¶ 39, 48-49); and 
a comparative vehicle monitor in communication with the first and second noncontact sensors (¶ 36; analyzer 24 of Figure 1). 
Jochem does not expressly teach that the comparative vehicle monitor includes: a selection module configured to select an output of the first noncontact sensor or an output of the second noncontact sensor based on a specified condition; and an evaluation module configured to determine a vehicle position of the agricultural vehicle relative to at least one of crop row according to the selected output of the first or second noncontact sensor.  Lindores teaches that the comparative vehicle monitor includes: 
a selection module configured to select an output of the first noncontact sensor or an output of the second noncontact sensor based on a specified condition (¶¶ 73-75); and 
an evaluation module configured to determine a vehicle position of the agricultural vehicle relative to at least one of crop row according to the selected output of the first or second noncontact sensor (¶¶ 71, 90-91).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Jochem does not expressly teach that the selection module includes a comparator module configured to: obtain a first measurement of an environmental characteristic with the output of the first noncontact sensor; obtain a second measurement of the environmental characteristic with the output of the first noncontact sensor; and compare the first and second measurements based on the specified condition; provide the output of the first noncontact sensor or the output of the second noncontact sensor based on a result of the comparison.  Lindores teaches that the selection module includes a comparator module configured to: 
obtain a first measurement of an environmental characteristic with the output of the first noncontact sensor (¶ 44); 
obtain a second measurement of the environmental characteristic with the output of the first noncontact sensor (¶¶ 44, 48); and 
compare the first and second measurements based on the specified condition (¶ 52); and
provide the output of the first noncontact sensor or the output of the second noncontact sensor based on a result of the comparison (¶ 52, 54).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Jochem teaches that the specified condition includes a difference between the first and second measurements of the environmental characteristic and a specified value of the environmental characteristic (¶¶ 63-65).
As per Claim 14, Jochem teaches that the specified condition includes an indication of one or more of the first noncontact sensor or the second noncontact within respective deadbands (¶¶ 56, 63).
As per Claim 15, Jochem teaches that the specified condition includes determination of whether an indicator of the reliability of scan line data received from the first noncontact sensor meets a specified reliability threshold (¶ 56).
As per Claim 16, Jochem teaches that the specified condition includes determination of whether the position of the first or second noncontact sensor relative to a crop row meets a threshold distance (¶¶ 55-56).
As per Claim 17, Jochem teaches a method for an agricultural vehicle monitoring system (¶¶ 36-38), the method comprising: detecting first and second environmental characteristics using respective first and second noncontact sensors, the first and second environmental characteristics useful for determining a position of the agricultural vehicle in a field (¶¶ 34-35). 
Jochem does not expressly teach: filtering outputs of the first and second noncontact sensors based on an indicator of a relative quality of the output of each sensor, the output of the first noncontact sensor indicative of the first environmental characteristic, the output of the second noncontact sensor indicative of the second environmental characteristic; and determining a vehicle position of the agricultural vehicle relative to at least one of the first and second environmental characteristics according to filtered outputs of the first and second noncontact sensors.  Lindores teaches: 
filtering outputs of the first and second noncontact sensors based on an indicator of a relative quality of the output of each sensor, the output of the first noncontact sensor indicative of the first environmental characteristic, the output of the second noncontact sensor indicative of the second environmental characteristic (¶¶ 74-75); and 
determining a vehicle position of the agricultural vehicle relative to at least one of the first and second environmental characteristics according to filtered outputs of the first and second noncontact sensors (¶¶ 71, 90-91).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 18, Jochem teaches that the indicator of the relative quality of the output of each sensor includes one or more of: at least one of a position of the first or second noncontact sensor relative a crop row; a sensor deadband of at least one of the first and second noncontact sensors; an indicator of reliability of scan line data received from at least one of the first or second noncontact sensors; or a position of at least one of the first and second noncontact sensor relative to the curvature of a crop row (¶¶ 34, 39).
As per Claim 19, Jochem further teaches associating the output of each sensor with a weight based on the indicator of the relative quality, each weight based on a statistical confidence in the output of the associated sensor, each weight determining the influence of the output of a corresponding sensor in determining the vehicle position (¶¶ 45, 57).
As per Claim 20, Jochem does not expressly teach selectively providing, based on the indicator of the relative quality of the output of each sensor, the output of the first noncontact sensor or the output of the second noncontact sensor as the filtered output of the first and second noncontact sensors.  Lindores teaches selectively providing, based on the indicator of the relative quality of the output of each sensor, the output of the first noncontact sensor or the output of the second noncontact sensor as the filtered output of the first and second noncontact sensors (¶¶ 73-75).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of U.S. Patent No. 11,470,760 (“the ‘760 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘760 patent also teaches an agricultural vehicle with a monitoring system that uses a plurality of scan line generators to determine locations of crop rows and obstacles along an intended path of travel of the agricultural vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661